DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRAF US 20160144770.
Regarding claims 9, 14 Graf teaches
9. (Original) A sensor module adapted to be mounted on a vehicle, comprising: 
a first sensor(104) configured to sense information of an outside of the vehicle; [0023]
a second sensor configured to sense information of the outside of the vehicle in a different manner from the first sensor; and (104)[0023]

a shielding member surrounding at least a sensing section of the first sensor and at least a sensing section of the second sensor.  (mirror section between R1 and R2)


a light source; [0023]
a first sensor configured to sense information of an outside of the vehicle; (104 [0023])
a second sensor configured to sense information of the outside of the vehicle in a different manner from the first sensor; and (104)[0023](fig. 2)

a shielding member surrounding at least a sensing section of the first sensor and at least a sensing section of the second sensor,(mirror section between R1’ and R2’ fig. 2) and configured to obstruct a portion of light emitted from the light source.(light from R1’ section is shielded from R2’ )

13. (Currently Amended) The sensor module according to   claim 9, wherein the first sensor is a visible light camera; and wherein the second sensor includes at least one of a LiDAR sensor, a millimeter wave radar, an ultrasonic sensor, and an infrared camera.  [0023]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRAF US 20160144770 A1 in view of Lawlor US 20090295181 A1 further in view of Dubrovin US 6828928 B2.

Regarding claim 1, 6-8 Graf teaches
1. (Original) A sensor system adapted to be mounted on a vehicle, comprising: 
a first sensor(104 in R1) configured to sense information of an outside of the vehicle[0028](fig. 2); 
a second sensor(104 in R2) configured to sense information of the outside of the vehicle in a different manner from the first sensor[0028](fig. 2); 
a supporting member(Rm) supporting the first sensor and the second sensor(RM supports R1 and R2 and whose support sensors); 
6. (Currently Amended) The sensor system according to  claim 1, further comprising: a light source configured to emit light for lighting a predetermined area, wherein the light source is supported on the supporting member.  [0023]
8. (Currently Amended) The sensor system according to  claim 1, wherein the first sensor and the second sensor include at least two of a LiDAR sensor, a camera, a millimeter wave radar, and an ultrasonic sensor.  [0023]
but does not explicitly teach
a first adjuster configured to adjust a sensing reference position of the first sensor relative to the supporting member; 
a second adjuster configured to adjust a sensing reference position of the second sensor relative to the supporting member; 
a third adjuster configured to adjust at least one of a position and a posture of the supporting member relative to the vehicle.  

7. (Original) The sensor system according to claim 6, further comprising: a fourth adjuster configured to adjust a lighting reference position of the light source relative to the supporting member.  
Lawlor teaches
a adjuster configured to adjust a sensing reference position of the sensor relative to the supporting member; [0043]
7. (Original) The sensor system according to claim 6, further comprising: a fourth adjuster configured to adjust a lighting reference position of the device relative to the supporting member.  [0043]
Dubrovin teaches
a third adjuster(for example 8) configured to adjust at least one of a position and a posture of the supporting member (5)relative to the vehicle(it is inside headlight).  (fig. 3)

2. (Original) The sensor system according to claim 1, further comprising: an actuator (8)configured to adjust at least one of the position and the posture of the supporting member in accordance with a predetermined signal.  

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Graf with teaching by Lawlor in order to conduct a alignment of the camera or source relative to the position within the frame assembly and further modify using teachings by Dubrovin in order to direct scanning light into desired direction. 


Subject of the claim 5 is obvious design choice  Due to fat that the Dubrovin teaches the shaft which can be screw mechanism(like for example in TSUDA; Toshiaki	US 20150323148 A1 a screw mechanism disposed in such a position that is not visually recognizable or not operable from a front side or an upper side of the vehicle it is visible from the back of headlight)


Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRAF US 20160144770 A1 in view of Dubrovin US 6828928 B2.

Regarding claim 10-13 Graf does not explicitly teach Dubrovin teaches
10. (Original) The sensor module according to claim 9, further comprising: a controller (10)communicably connected to a control device(8) mounted on the vehicle and configured to control operations of the first sensor and the second sensor(col 4 line 65 –col 5 line 6); and a supporting member(5) supporting the first sensor(15), the second(second system on fig. 9) sensor, 

11. (Original) The sensor module according to claim 10, wherein the controller is configured to process signals outputted from the first sensor and the second sensor. (col 4 line 65 –col 5 line 6)

12. (Currently Amended) The sensor module according to claim 10 , further comprising:  5PRELIMINARY AMENDMENTAttorney Docket No.: Q245848 Appln. No.: Not Yet Assigned an adjusting mechanism configured to adjust at least one of a position and a posture of the supporting member relative to the vehicle.  (col 4 line 65 –col 5 line 6)
Although Dubrovin does not explicitly say supporting member supports the controller it is simple rearrangement of parts and controller can be placed anywhere inside of the car or the headlights. The headlight placement may be more advantageous in order to provide completely automated system for the system management.  
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by GRAF with teaching by Dubrovin in order to provide scanning Lidar system for the vehicle which can scan in multiple directions in front of the vehicle.


Allowable Subject Matter
Claim 3, 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645